Citation Nr: 1539457	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for allergic rhinitis.

3. Entitlement to service connection for a sleeping disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder with depression.

5. Whether new and material evidence has been submitted to reopen the claim for service connection for a left shoulder condition.

6. Entitlement to service connection for gastrointestinal disorders.

7. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

8. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Navy from January 1973 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for sinusitis, a sleeping disorder, allergic rhinitis, and for anxiety disorder, not otherwise specified (claimed as anxiety and depression). 

By January 2015 rating decision, the RO denied service connection for gastrointestinal disorders and bilateral CTS; found that new and material evidence had not been submitted to reopen the claim for service connection for a left shoulder condition; and denied a compensable rating for bilateral hearing loss.  In March 2015, the Veteran submitted a letter expressing his disagreement with the January 2015 rating decision, however, it appears that a statement of the case (SOC) has yet to be issued on that issue.  Thus, these claims must be remanded so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for gastrointestinal disorders, bilateral CTS, a sleeping disorder, and a psychiatric disorder; whether new and material evidence had been submitted to reopen the claim for service connection for a left shoulder condition; and entitlement to a compensable rating for bilateral hearing loss, are addressed in the REMAND below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the competent evidence of record is against a finding that the Veteran has sinusitis that may be related to his active service.

2. The preponderance of the competent evidence of record is against a finding that the Veteran's allergic rhinitis may be related to his active service.


CONCLUSIONS OF LAW

1. Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2. Allergic rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008 that fully addressed the notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice and the presumption of prejudicial error does not arise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  All required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The record reflects that the Veteran underwent a VA examination in 2013 that included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The 2013 VA examination report is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Factual Background

Service treatment records (STRs) showed that in January 1973, the Veteran complained of sore ear and throat, and it was noted that he had enlarged tonsils, but no infection.  In February 1973, he complained of a sore throat and redness on the back.  Further, in February 1973, he received a penicillin shot for tonsillitis.  In September 1973, he again complained of a sore throat.  In June 1974, he complained of a sore throat since the day prior as well as a nonproductive cough; a throat culture was taken.  In June 1974, he also was treated for a chest cold.  

In his initial claim filed in September 2008, the Veteran contended that his sinusitis and allergic rhinitis had an onset in February 1973 during service at Fort Jackson.  

In January 2013, the Veteran underwent a VA DBQ (disability benefits questionnaire) examination for sinusitis, rhinitis, and other conditions of the ear, nose, throat, larynx, and pharynx.  The diagnosis was listed as allergic rhinitis, and the date of diagnosis was listed as March 2001.  For medical history, it was noted that the Veteran had a history of a throat infection in service, in 1973-1974, and a history of tonsillectomy and nasal polyps resection after service, in 1978.  The Veteran reported current symptoms of watery nasal discharge.  The examiner noted no evidence or records of diagnosis or treatment for sinusitis.  In response to the question of whether the Veteran had a nose, throat, larynx, or pharynx condition, the examiner checked "rhinitis".  X-ray studies of the sinuses were completed and no acute sinus disease was identified, and there was mild enlargement of the intranasal soft tissues which may represent rhinitis/inflammatory changes versus hypertrophy.  The examiner opined that the Veteran's current "rhinitis/sinusitis" was less likely as not (less than 50 percent probability) incurred in or caused in military service.   For rationale, the examiner noted that review of the medical literature showed that allergic rhinitis occurred when the body's immune system over-responds to specific, non-infectious particles such as plant pollens, molds, dust mites, animal hair, industrial chemicals (including smoke), foods, medicines, and insect venom.  The examiner noted that there was an association between rhinitis and sinusitis and that sinusitis was often preceded by rhinitis, and that the symptoms of nasal obstruction/discharged and loss of smell occurred in both disorders.  It was noted that chronic sinusitis was a common condition in which the cavities around the nasal passages (sinuses) became inflamed and swollen and may be caused by an environmental pollution such as smoke, dust, and fumes.  The examiner noted that after review of the claims folder there was no evidence of history, complaints, treatment, or diagnosis of rhinitis or sinusitis; that there was evidence of treatment and diagnosis of throat infection during military service; and that there was no anatomical relationship between sinusitis/rhinitis and a throat infection.  The examiner also concluded that the electronic medical records for the "veteran hospital" were silent with referenced to sinusitis; that an x-ray performed in January 2012 reported no acute sinus diseases; and that the allergic rhinitis was diagnosed and treated since March 2001 - 27 years after military release.  

In a March 2013 statement, the Veteran claimed that during military service he had many complaints of a sore throat, cold symptoms, stuffy nose, and throat infections, for which he had had tonsillitis and removal surgery.  He claimed he had been suffering from these conditions (allergic rhinitis and sinusitis) since service.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

The Veteran essentially contends that he has sinusitis and rhinitis that had an onset in service and are related to service.  Initially, the Board notes that a current disability of sinusitis has not been shown by the record, however, the record shows that the Veteran has been diagnosed with rhinitis.  Therefore, he has a current sinus disability.  Brammer v. Derwinski, supra.  

STRs show no report or finding of sinusitis or rhinitis.  What is missing for the claim for direct service connection is competent medical evidence of a link between the Veteran's current disability of rhinitis and active service.  In that regard, a VA examiner in 2013 opined that the Veteran's current "rhinitis/sinusitis" was less likely as not incurred in or caused in service, and provided a thorough rationale in support of this opinion.  The Board finds this opinion to be probative and persuasive, and notes that the Veteran has not submitted or identified any medical opinion or other medical evidence regarding an etiological relationship to service that supports the claim.  

The Veteran's statements regarding the cause of his rhinitis/sinusitis are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether rhinitis or sinusitis was incurred in service, is not something that can be determined by mere observation.  Nor is this question simple. To assess the presence of rhinitis or sinusitis requires clinical testing, such as x-rays, and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  A runny nose can have many possible etiologies and it takes training and knowledge to be able to assess the appropriate cause. As such, the Board finds that the Veteran's statements as to how sinusitis and/or rhinitis were caused are not competent evidence as to a nexus.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for sinusitis and rhinitis.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied.

Service connection for allergic rhinitis is denied.


REMAND

The Veteran contends he should be entitled to service connection for a psychiatric disorder and a sleeping disorder, and contends his depression, anxiety, and sleep disorder started in service in 1974 at Fort Kobbe in Panama.   The record reflects that he underwent a VA examination in 2013, however, for reasons set forth below, the Board finds this VA examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

By way of history, the Board notes that a VA treatment record dated in September 1976 showed that the Veteran was seen for complaints of persistent headaches, nervousness, and insomnia.  He had been discharged from service a year and a half prior.  The assessment was post-discharge psychosis, and the plan was to refer him to the mental health clinic for help.  Thereafter, in September 1976, he underwent further evaluation and he complained about trying to find work and his family and friends commenting on his lack of work.  The assessment was rule out depressive reaction, situational.  In May 1977, he was seen again and the assessment was anxiety neurosis.  He was referred to the mental health clinic but failed to report.  In May 1987, he was seen for complaints of insomnia and pain on the left side of the head and the left eye, which had persisted for 2 weeks.  The assessment was generalized anxiety disorder and rule out SCUTS (schizophrenia, chronic undifferentiated type).  

VA treatment records show that in October 2008, the Veteran was seen for psychotherapy and the provisional diagnosis was anxiety, NOS.  In September 2009, he reported having difficulties sleeping at night, in conjunction with an evaluation of his left shoulder pain.  It was separately noted that his past medical history included anxiety disorder.  In October 2009, he was seen for individual psychotherapy and the diagnosis was anxiety disorder.  It was noted that he had been referred to the health psychology program to address anxiety and difficulty sleeping, and was seen in individual therapy for 13 sessions.  At the time of the initial session, the Veteran presented with difficulty sleeping, elevated levels of anxiety, depressed mood, and social isolation, and he was extremely anxious and guarded.  He reported feeling much better and that he had learned to deal better with situations, and that although he continued to have difficulty sleeping, his mood has improved.  The diagnostic impressions included anxiety disorder.  The examiner noted that the Veteran reported a decrease in depressive symptoms and anxiety, although he may continue to meet criteria for an anxiety disorder.  It was noted that his for therapy had been met and termination of treatment was merited at that time.  

In January 2013, the Veteran underwent a VA DBQ (disability benefits questionnaire) examination for mental disorders.  The examiner responded "no" to the question of whether the Veteran had or ever had been diagnosed with a mental disorder.  In the relevant mental health history portion, it was noted that the Veteran had a history of psychologic treatment at the VAMC from 2006 through 2009, that there was no history of hospitalization or emotional crisis, but that he was seen at mental health with an Axis I diagnosis of depressive disorder, NOS.  The examiner was asked to opine whether any currently diagnosed psychiatric disability had its onset in service, and whether any insomnia was a symptom of a psychiatric disability, and in offering conclusions in this regard, the examiner was asked to address the treatment for psychological problems shortly following service beginning in 1976.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by any claimed in-service injury, event, or illness.  For rationale, the examiner noted that the Veteran did not have an Axis I diagnosis, and that the medical evidence established that the single incident that occurred after service was acute, transient, and resulted in no residual disability.  The examiner concluded that in the absence of findings of residual and continuity of symptomatology, service connection was not in order. 

In a statement received in January 2013, the Veteran reported that all of his treatment for his mental condition had been at the San Juan VAMC.  He claimed he had not been able to get a C&P medical examination in order to confirm his condition, which has developed into his sleeping disorder.  

The Veteran essentially contends he has a current psychiatric disorder that had an onset in service.  While a current mental disorder was not found on the most recent VA examination in January 2013, the Board notes that the VA examiner did not address whether a prior diagnosis of a mental disorder was related to the Veteran's service and also did not address the matter of a whether he had a sleeping disorder or insomnia related to service or to the psychiatric disorder.  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Further, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  After reviewing the VA examination report from 2013, the Board concludes that this examination is inadequate and another is warranted in order to determine if the Veteran had a chronic psychiatric disability at any point during the appeal process that may be related to service, to consider his competent contentions that he had psychiatric symptoms since service, and to consider whether he has a sleep disorder related to service.  

Additionally, the record reflects that the Veteran has expressed disagreement with the January 2015 rating decision, in which the RO denied service connection for gastrointestinal disorders and for bilateral CTS; found that new and material evidence had not been submitted to reopen the claim for service connection for a left shoulder condition; and denied a compensable rating for bilateral hearing loss.  Pursuant to Manlincon v. West, supra, he must therefore be provided with an SOC regarding these issues so that he has the opportunity to perfect this appeal.  Only if the appeal is perfected should the issue be returned to the Board for appellate review.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records for the Veteran, dated from January 2015 to the present.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current psychiatric disorder, if present.  The claims folder must be made available to the examiner for review and the examiner should note such review was accomplished.  After reviewing the record and examining the Veteran, the examiner should:

(a) identify the most appropriate diagnosis for any psychiatric disorder(s) found, and 

(b) opine as to whether it is at least as likely as not (50 percent probability or higher) that any identified disorder(s), and/or any psychiatric disorder diagnosed during the appeal process beginning in September 2008, is related to the Veteran's period of active service.

In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's psychiatric symptoms he has experienced since service.

The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  

3. The Veteran and his representative should be provided an SOC on the issues of entitlement to service connection for gastrointestinal disorders and for bilateral CTS; whether new and material evidence has been submitted to reopen the claim for service connection for a left shoulder condition; and entitlement to a compensable rating for bilateral hearing loss.  If, and only if, a substantive appeal is filed, that issue (or those issues) should be returned to the Board for further appellate review.

4. Then, the claims should be re-adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him a supplemental statement of the case (SSOC) and afford him the opportunity to respond.  Thereafter, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


